DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 7 is objected to because of the following informalities:  In claim 7, lines 1-2, after “the second conductive”, insert --loop--, for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification and the drawings do not disclose a galvanic isolator coupled to the first conductive loop, as recited in claim 1.  Note that the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what is included/excluded and by how much.

In claim 10, the recitation of “the first conductive loop and the second conductive loop have approximately the same dimensions” is unclear because Figure 1A, for example, shows the second conductive loop that has the dimension which is larger than the first conductive loop.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,833,590. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,833,590 discloses an integrated circuit package comprising an encapsulation, a lead frame, a portion of the lead frame disposed within the encapsulation, the lead frame comprising: a first conductive loop disposed substantially within the encapsulation, a second conductive loop disposed substantially within the encapsulation and substantially all of the second conductive loop is outside of the first conductive loop, the second conductive loop galvanically isolated from the first conductive loops, wherein the first and second conductive loops are configured to form a magnetically coupled communication link.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-7 and 9-11 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Harvey (US 2008/0278255).
Harvey discloses, as shown in Figures, an integrated circuit package comprising:
	an encapsulation (102); and

		a first conductive loop (110a, 120a, 104a) disposed substantially within the encapsulation;
		a second conductive loop (110b, 120b, 104b) disposed substantially within the encapsulation and substantially all of the second conductive loop is outside of the first conductive loop; and
		a galvanic isolator (100,100’,100”) comprising the first and the second conductive loops,
			wherein the first and second conductive loops are configured to form a magnetically coupled communication link ([0024], [0026], [0039], [0040]).

Regarding claim 2, Harvey discloses the package further comprising:
	a first circuit (130a) coupled to the first conductive loop; and
	a second circuit (130b) coupled to the second conductive loop,
		wherein one of the first and second circuits is configured to control properties of a transmitter current to produce a changing magnetic field in proximity to a corresponding one of the first and second conductive loops, thereby inducing a voltage that is generated across an other one of the first and second conductive loops that is subjected to the changing magnetic field and results in a current flow in the other one of the inner and outer conductive loops, and
		wherein the other one of the first and second circuits is configured to receive an electrical parameter induced by the one of the first and second circuits (Figure 2, [0030]-[0032]).



Regarding claim 4, Harvey discloses the conductive element comprises a bond wire.

Regarding claim 5, Harvey discloses the electrical parameter is selected from a group comprising voltage and current ([0026], [0030]).

Regarding claim 6, Harvey discloses one of the first and second circuit comprises a transmitter, and
	an other of the first and second circuit comprises a receiver circuit ([0004], [0020]).

Regarding claim 7, Harvey discloses the first conductive loop and the second conductive loop are positioned to enclose a maximum common magnetic field area [Figures].

Regarding claim 9, Harvey discloses each of the first and the second circuit comprises a transceiver circuit [0020].

Regarding claim 10, Harvey discloses the first conductive loop and the second conductive loop have approximately the same dimensions [Figures].

Regarding claim 11, Harvey discloses the first conductive loop and the second conductive loop are physically symmetric [Figures].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 8 and 12-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harvey (US 2008/0278255).
Regarding claims 8, 12 and 16, Harvey discloses the claimed invention including the integrated circuit package as explained in the above rejection.  Harvey further discloses, as shown in Figures 4A-4B, a third conductive loop coupled to one of the first and second conductive loops, wherein the third conductive loop is configured to provide noise cancellation.  Harvey does not disclose a tiebar attached to the leadframe.  However, it is well-known that the leadframe is connected to the tiebar for manufacturing the chip.  After the manufacturing completed, the chip with the leadframe is cut from the tie bar to form the individual chip.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to connect the leadframe of Harvey to the tiebar in order to manufacturing the chip.

Regarding claims 13-14, Harvey discloses the claimed invention including the integrated circuit package as explained in the above rejection.  Harvey does not disclose the properties of the transmitter current are selected from a group comprising magnitude and rate of change of the transmitter current, and the rate of change of the transmitter current corresponds to rising and falling slopes define by a pulse waveform.  However, Harvey disclose that the oscillator and/or 

Regarding claim 15, Harvey discloses for the induced voltage, the rising slope corresponds to a positive amplitude and the falling slope corresponds to a negative amplitude [0030].

Regarding claim 17, Harvey discloses the claimed invention including the integrated circuit package as explained in the above rejection.  Harvey does not disclose the integrated circuit package is configured to be used in a synchronous flyback switch mode power converter with secondary control.  However, Harvey discloses, as shown in Figure 5 and [0039] and [0040], the digital isolators can be used for numerous different applications, such as power supplies or motor controller, switching power transistors, etc.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to configure the integrated circuit of Harvey to be used in a synchronous flyback switch mode power converter with secondary control in order to performed the desired function.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897